Citation Nr: 1713754	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-30 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected pleural plaques for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to March 1974.  He died in February 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Philadelphia, Pennsylvania RO.

At the time of his death, the Veteran had a pending claim for a compensable rating for service-connected pleural plaques due to asbestos.  The appellant filed a claim for accrued benefits on the pending claim for a compensable rating for pleural plaques.  As will be explained below, because the appellant timely applied for accrued benefits within one year of the Veteran's death, she is entitled to any benefits due and unpaid to the Veteran at the time of the Veteran's death under existing ratings or decisions or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In a December 2013 Board decision, the claim was remanded for further evidentiary development.  As will be detailed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

After the issuance of the February 2014 SSOC, the appellant submitted medical evidence to the AMC.  At that time, she also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).


FINDING OF FACT

The Veteran's service-connected pleural plaques were manifested by calcified plaques in the lungs; respiratory symptoms including dyspnea and limited pulmonary function are related to nonservice-connected chronic obstructive pulmonary disorder (COPD).


CONCLUSION OF LAW

For purposes of accrued benefits, the criteria for a compensable disability rating for service-connected pleural plaques are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Codes (DCs) 6899-6833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the appellant nor her representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notice letters dated November 2009, April 2011, and July 2012 complied with VA's duty to notify including as to the increased rating.  The letters informed the Veteran and the appellant that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, since the issuance of the letters, the AOJ has issued an SSOC in February 2014 as to the pending claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  The Board notes that the RO requested the Veteran's complete records from the Social Security Administration (SSA), but was informed that the majority of his records have been destroyed.  See the responses from the SSA dated March 2012.  Thus, the Board finds that VA has satisfied its duty to assist with respect to the SSA records, as further attempts to obtain any such records would be futile.  C.f., Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical opinion report is factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the appellant nor her representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Pursuant to the December 2013 Board Remand, a VA medical opinion was obtained in January 2014 as to the severity of the service-connected pleural plaques.  The opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the January 2014 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

The Veteran initially filed a service connection claim for COPD as secondary to asbestos exposure, which was denied in a January 2007 rating decision.  In October 2009, the RO granted service connection for pleural plaques as due to asbestos exposure in service.  The RO assigned a noncompensable rating for pleural plaques.  In November 2009, the Veteran filed a new (increased rating) claim alleging that the disability at issue had worsened, and requested reexamination.  A rating decision in March 2010 denied a compensable rating.  The Veteran expressed disagreement with the rating in a notice of disagreement dated later in March 2010.  Before the RO issued a statement of the case, the Veteran died in February 2011.

Thus, at the time of his death, the Veteran had a pending claim for a compensable rating for his service- connected pleural plaques due to asbestos.  The appellant, the Veteran's surviving spouse, filed a claim for accrued benefits on the pending claim for a compensable rating for pleural plaques.  As the appellant timely applied for accrued benefits within one year of the Veteran's death, she is entitled to any benefits due and unpaid to the Veteran at the time of the Veteran's death under existing ratings or decisions or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The applicable legal criteria pertaining to accrued benefits provides that periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at the date of death and due and unpaid shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the veteran's death, even is such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2016).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the appellant.  38 C.F.R. §§ 3.102, 4.3.

The Veteran was rated, by analogy, under 38 C.F.R. § 4.97, Diagnostic Codes 6899-6833.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  He was in receipt of a noncompensable [zero percent] disability rating.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2016) (providing specific means of listing DC for unlisted disease or injury).  As described above, the appellant seeks an increased disability rating for accrued benefits purposes.

The General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833) provides that FVC of 75- to 80-percent predicted value, or; DLCO (SB) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling. FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

In applying the above law to the facts of the case, the Board finds that the Veteran was not entitled to a compensable rating for his service-connected pleural plaques at any point during the appeal period.  38 C.F.R. § 4.97, DC 6833.

Initially, the Board notes that the Veteran had COPD, which was attributed to a long history of tobacco smoking and is not service-connected.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is conflicting evidence of record; however, as will be discussed below, the Board finds that the weight of the evidence indicates that the Veteran's symptoms can be distinguished and that they were attributable to nonservice-connected COPD, rather than service-connected pleural plaques due to asbestos exposure.

Private treatment records dated in October 2008 documented the Veteran's report of cough and shortness of breath.  Pneumonia was indicated on chest x-ray.  Chest x-ray showed "[s]light improved aeration of the right lung with persistent blunting and pleural findings," as well as stable mild to moderate cardiomegaly.

The Veteran was afforded a VA examination in December 2008 at which time he reported shortness of breath.  He stated that he smoked a pack of cigarettes per day for 50 years until 2000.  He has dyspnea upon exertion with quickly walking ten steps; this occurs multiple times a day.  The Veteran was last hospitalized in November 2008 to receive oxygen.  He uses portable oxygen all night and periodically throughout the day.  He takes Advair, Combivent, Spiriva, and Albuterol.  The examiner noted that the Veteran was dyspneic when walking into the examination room.  Upon examination, the Veteran's lungs were clear to auscultation and percussion.  His respiratory rate went from 14 at rest to 22 with even the exertion of getting onto the examination table.  Computerized tomography (CT) scan showed no evidence of asbestosis, simply pleural plaques.  As such, the examiner stated that the Veteran does not have asbestosis.  Pulmonary function testing was not conducted at that time.

The Veteran was afforded another VA examination as to his service-connected respiratory disability in December 2009.  The examiner explained that "[p]leural plaques do not cause chronic obstructive pulmonary disorder (COPD) and COPD does not cause pleural plaques; they are totally separate issues."  The Veteran told the examiner that his breathing has become worse.  He has dyspnea upon exertion with walking 30 feet with a walker.  He also has dyspnea at rest.  He continues to use portable oxygen at home.  The Veteran has not required any emergency treatment or hospitalizations for his respiratory condition since his prior VA examination.  The Veteran is on Spiriva, a duo nebulizer, Combivent, Advair, and Humibid, all without significant improvement.  A chest x-ray showed calcified pleural plaques and cardiomegaly; there was no pulmonary fibrosis.  The examiner reported that the Veteran had "two completely separate problems, one being COPD secondary to his smoking history and the other problem is pleural plaques without evidence of asbestosis or lung cancer."  Pulmonary function testing showed FVC of 33-percent predicted, FEV1 of 30-percent predicted, and FEV1/FVC at 69 percent of predicted.  The examiner stated that the Veteran has a "very severe obstructive defect."

A VA examination conducted in May 2010 documented the Veteran's report that his breathing has gotten worse since his last VA examination.  He has not required emergency room treatment or hospitalization since his prior VA examination.  He reports dyspnea on exertion at 30 to 35 feet of walking.  He continues to use home oxygen.  He also reports dyspnea at rest.  He is able to use a wheelchair without dyspnea during sitting and talking.  His respiratory rate is 16.  He has pedal edema.  The examiner stated that the Veteran "has globally reduced breath sounds with no wheezing."  Pulmonary function testing showed that the Veteran was "unable to produce acceptable and reproducible spirometry data."  The examiner explained, "[t]he interpretation was very severe obstructive defect with the MV.V. being significantly reduced."  FVC was 33 percent of predicted, FEV-1 was 30 percent of predicted; he was unable to do a DLCO.  Chest x-ray taken in December 2009 "shows calcified pleural plaques with no evidence of asbestosis with cardiomegaly."  The examiner diagnosed the Veteran was "COPD secondary to his smoking history, as well as pleural plaques likely secondary to asbestos exposure, but no evidence at this point of asbestosis."  The examiner further stated that repeat pulmonary function testing was not significantly changed.  DLCO was performed and was 38 percent of predicted.

Private treatment records dated in October 2010 indicated calcified pleural plaques suggestive of asbestos-related pleural disease.  COPD-type changes were also noted.  Pulmonary function testing conducted in November 2010 showed "[s]everely reduced FEV1 at 1.28 (41 percent of predicted) and FVC of 1.00 (35 percent of predicted).  FEV1 to FVC is 85 percent of predicted.  The results indicated severe restrictive lung disease.  Private treatment records dated in February 2011 noted the Veteran's report that he feels very short of breath.

In the December 2013 decision, the Board noted that the December 2008, the December 2009, and May 2010 VA examiners did not address whether the Veteran's limitation in pulmonary function was due solely to the COPD or whether the pleural plaques also caused or contributed to the limitation of his pulmonary function as determined by the results.  See, e.g., 38 C.F.R. § 3.310.  As the opinions of the VA examiners did not address whether the pleural plaques caused a limitation in the Veteran's pulmonary function, the Board determined that remand was necessary.

Pursuant to the December 2013 Board Remand, a VA medical opinion was obtained in January 2014.  The examiner noted that the Veteran had COPD with a long history of smoking.  His asbestos exposure was presumed as a result of his service in the U.S. Navy.  The examiner reported that the Veteran was found to have pleural plaques on CT scan and chest x-ray with no evidence of pulmonary fibrosis.  The examiner explained, 

Asbestosis is pulmonary fibrosis due to asbestos exposure.  Findings associated with asbestosis are bibasilar rales, clubbing of the fingers, dyspnea, restrictive lung pattern on pulmonary function tests, honeycombing on chest x-ray or CT scan in a patient with known exposure after a significant latent period.  This Veteran had dyspnea along with obstructive pattern on his pulmonary function tests.  He had known COPD with a greater than 50-pack-year history of smoking cigarettes.  He had multiple reasons for dyspnea and pulmonary function limitation which were obesity, greater than 50-pack-year history of smoking cigarettes, COPD, congestive heart failure, sleep apnea on CPAP, and aortic stenosis.  The Veteran had known exposure to asbestosis while in service and pulmonary plaques on chest x-ray and CT scan.  Nevertheless, he had no documentation of pulmonary fibrosis on chest x-ray or CT scan.  Also, he had an obstructive pattern on his pulmonary function tests with a possible restrictive component with the pulmonologist felt might be due to air trapping from his COPD.  He did have a reduction of his DLCO; however, there was only one reliable testing of this.  Pulmonary plaques are felt to be a marker for exposure for asbestos; however, do not equate with the pulmonary fibrosis of asbestosis or clinical dyspnea.  Therefore, the pulmonary plaques seen on this Veteran's chest x-ray and CT scan are less likely than not contributors to his dyspnea and pulmonary function limitations.

As described above, the evidence of record shows that the Veteran had an FVC as low as 33 percent of predicted; such findings would warrant a 100 percent evaluation under DC 6833.  38 C.F.R. § 4.97.  However, the evidence also indicates that the Veteran suffered from severe restrictive lung disease due to nonservice-connected COPD.  The January 2014 VA examiner was specifically asked to address whether the Veteran's dyspnea and limited pulmonary function testing results were due to his service-connected pleural plaques and his nonservice-connected COPD.  Crucially, the VA examiner determined that the Veteran's service-connected pulmonary plaques "are less likely than not contributors to his dyspnea and pulmonary function limitations."

The Board finds that the most probative evidence indicates that the Veteran's dyspnea and pulmonary functional limitations were due to his nonservice-connected COPD.  In this regard, the Board finds the January 2014 VA examiner's opinion significantly probative because it addresses the Veteran's medical history, clinical findings, and provides a detailed rationale for his conclusions.  Furthermore, the January 2014 VA examiner's opinion is consistent with the underlying record, which indicates that, at most, the Veteran has pleural changes suggestive of early plaque formation due to asbestos, but not asbestosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board therefore finds the January 2014 VA examiner's opinion to be particularly probative as to the etiology of the Veteran's respiratory symptoms.

Accordingly, based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's service-connected pleural plaques for purposes of accrued benefits.

The Board has considered the applicability of other diagnostic codes pertaining to respiratory disorders, but finds no other rating criteria applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As discussed above, DC 6833 specifically contemplates pulmonary symptoms attributable to asbestos exposure.  In this case, the Veteran's respiratory symptoms were primarily a result of COPD, which is not service-connected.  Thus, evaluation under any other diagnostic code would be inappropriate.

The Board has also considered the lay statements from the Veteran and the appellant regarding the severity of the Veteran's condition and sincere belief that his service-connected pleural plaques significantly contributed to his symptoms.  To this end, the Veteran and the appellant are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the lay witnesses are competent to provide an opinion relating his pulmonary symptoms to a particular lung condition as opposed to another one.  This specific inquiry is within the province of a trained medical professional because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.

Moreover, even if these laypersons are competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the January 2014 VA examiner is of greater probative weight than the general lay assertions.  The examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence, diagnostic testing, and his own knowledge, training, and medical expertise.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the schedular rating criteria adequately describe the Veteran's pleural plaque symptoms.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As discussed at length above, the Veteran's respiratory complaints and symptoms have been attributed to his nonservice-connected COPD.  To the extent the evidence has shown findings of early plaque formation consistent with asbestos exposure, the Board finds that the noncompensable schedular rating contemplates the resulting functional impairment. As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

For these reasons, the Veteran's disability picture is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluations are therefore adequate, and an extraschedular evaluation is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability or combination thereof that have not been accounted for.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) with respect to each of the increased rating issues discussed above.  The record does not show that the Veteran or the appellant have asserted entitlement to a TDIU based upon the service-connected pleural plaques.  As such, no further discussion of this issue is warranted at this time.



ORDER

Entitlement to a compensable disability rating for service-connected pleural plaques for the purpose of accrued benefits is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


